              Case 19-16077-AJC      Doc 40   Filed 09/16/19   Page 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               www.flsb.uscourts.gov

IN THE MATTER OF:                             CASE NO.:19-16077-AJC
IVAN DE JESUS VANEGAS                         CHAPTER 13


                  Debtor         /

                  OBJECTION TO CLAIM ON SHORTENED NOTICE

           IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                             TO YOUR CLAIM

        This objection seeks either to disallow or reduce the amount or change the
 priority status of the claim filed by you or on your behalf. Please read this objection
 carefully to identify which claim is objected to and what disposition of your claim is
 recommended. Upon the filing of this objection an expedited hearing on this
 objection will be scheduled on the date already scheduled for the confirmation
 hearing in accordance with Local Rule 3007-1(B)(2).

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1, the Debtor objects to
the following claims filed in this case:


Claim    Name and            Disputed      Proposed       Basis for Objection
No.      Address of          Claim         Allowed
         Claimant            Amount        Claim
                                           Amount
3        Merrick Bank        $1,348.17     $0.00          Statue of Limitations
         c/o Resurgent
         Capital Services
         PO Box 10368
         Greenville, SC
         29603-0368

4        Portfolio           $744.43       $0.00          Statue of Limitations
         Recovery
         Associates, LLC
         PO Box 41067
         Norfolk, VA
         23541

5        Portfolio           $480.35       $0.00          Statute of Limitations
         Recovery
         Associates, LLC
         PO Box 41067
         Norfolk, VA
         23541
                Case 19-16077-AJC         Doc 40    Filed 09/16/19     Page 2 of 3

       Debtor, IVAN VANEGAS, requests the following disposition: strike and disallow

claims 3, 4 and 5 as all claims are barred by the Statute of Limitations.


The undersigned acknowledges that this objection and the notice of hearing for this
objection will be served on the claimant and the debtor at least 14 days prior to the
confirmation hearing date and that a certificate of service conforming to Local Rule 2002-
1(F) must be filed with the court when the objection and notice of hearing are served.

Dated: September 16, 2019

                                 CERTIFICATE OF COMPLIANCE

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in
this Court set forth in Local Rule 2090-1(A)


                                                     ALEXIS GARCIA, P.A.
                                                     10271 Sunset Drive, Suite 103
                                                     Miami, FL 33173
                                                     (305) 4258-2858 Phone
                                                     (305) 675-6170 Fax
                                                     agarcia@alexisgarcia.legal

                                                     /s/ Alexis Garcia, Esq.
                                                     ALEXIS GARCIA, ESQ.
                                                     Florida Bar No.: 067269

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy of the foregoing objection as electronic
transmission to all parties as listed in this matter’s NEF, and to every party on the attached
Matrix via US Mail on September 16, 2019.
                                                   /s/ Alexis Garcia, Esq.
                                                   ALEXIS GARCIA, ESQ.




                                     Creditor Mailing Matrix
                                    Case No.: 19-10677-AJC

Merrick Bank                                         Merrick Bank
c/o Resurgent Capital Services                       c/o Resurgent Capital Services
PO Box 10368                                         c/o David Lamb
Greenville, SC 29603-0368                            PO Box 10368
                                                     Greenville, SC 26903-0368

Portfolio Recovery            Portfolio Recovery            Portfolio Recovery
PO Box 41067                  Attn: James Parker            c/o Meghan Edmonds
Norfolk, VA 23541             PO Box 41067                  PO Box 41067
                              Norfolk, VA 23541             Norfolk, VA 23541
                Case 19-16077-AJC        Doc 40    Filed 09/16/19   Page 3 of 3


19-16077-AJC Notice will be electronically mailed to:

Alexis C Garcia on behalf of Debtor Ivan De Jesus Vanegas
agarcia@alexisgarcia.legal

David E. Hicks, Esq. on behalf of Creditor Carmax Auto Finance
tbyington@kelleykronenberg.com

Keith S Labell on behalf of Creditor Deutsche Bank National Trust Company, as Trustee for
Morgan Stanley Ixis Real Estate Capital Trust 2006-2 Mortgage Pass Through Certificates, Series
2006-2
klabell@rasflaw.com, klabell@rasflaw.com

Nancy K. Neidich
e2c8f01@ch13miami.com, ecf2@ch13miami.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov
